UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

wonee -- ---X
COVINGTON SPECIALTY INSURANCE COMPANY,
Plaintiff,
-against-
NY COMMISSARY, et al.,
Defendants.
_-- _- a ---X
ORDER

18 crv 10078 (JGK)

A pre=totior conference will be held on Friday, May 28, 2021, at 12:00pm, Dial-in:

888 363-4749, with access code 8140049,

The clerk is directed to close docket 141 as a letter motion.

SO ORDERED.

Oe, ke

JOHN G. KOELTL

ontinp STATES DISTRICT JUDGE

Dated: New York, New York
May 19, 2021

 
